J-S49017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

ANTHONY KENNETH BOGGS

                            Appellant                No. 3589 EDA 2015


                 Appeal from the PCRA Order October 29, 2015
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0000505-1997


BEFORE: PANELLA, OLSON, JJ. and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                           FILED AUGUST 09, 2016

        Appellant, Anthony Kenneth Boggs, appeals pro se from the October

29, 2015 order, denying his second petition under the Post-Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On March 25, 1998, a jury convicted Appellant of first-degree murder.1

On April 1, 1998, Appellant was sentenced to a mandatory term of life in

prison. This Court affirmed Appellant’s judgment of sentence on January 14,

1999, and the Pennsylvania Supreme Court denied Appellant’s petition for

allowance of appeal on July 9, 1999. Commonwealth v. Boggs, 736 A.2d
678 (Pa. Super. 1999) (unpublished memorandum) at 1-8, appeal denied,



____________________________________________


1
    18 Pa.C.S.A. § 2502(a).



*Former Justice specially assigned to the Superior Court.
J-S49017-16



740 A.2d 1143 (Pa. 1999).      Appellant did not file a petition for writ of

certiorari with the United States Supreme Court.

     On February 10, 2000, Appellant filed his first PCRA petition and the

PCRA court appointed counsel to represent Appellant. Following a number of

evidentiary hearings, the PCRA court denied Appellant relief on June 12,

2003, and this Court affirmed the PCRA court’s order on July 13, 2004.

Commonwealth v. Boggs, 859 A.2d 826 (Pa. Super. 2004) (unpublished

memorandum) at 1-3.

     On December 15, 2009, Appellant filed a motion for post-conviction

DNA testing.   See 42 Pa.C.S.A. § 9543.1; see also Commonwealth v.

Weeks, 831 A.2d 1194, 1196 (Pa. 2003) (“[p]ost conviction DNA testing . .

. allows for a convicted individual to first obtain DNA testing which could

then be used within a PCRA petition to establish new facts in order to satisfy

the requirements of an exception under 42 Pa.C.S.A. § 9545(b)(2)”). The

motion was denied on July 1, 2010 and Appellant did not appeal.

     On April 22, 2015, Appellant filed a “Motion for New Trial – After

Discovered Evidence” (hereinafter “Appellant’s Second PCRA Petition”). The

motion constituted Appellant’s second PCRA petition. See Commonwealth

v. Taylor, 65 A.3d 462, 466 (Pa. Super. 2013) (“any motion filed after the

finality of a sentence that raises an issue that can be addressed under the

PCRA is to be treated as a PCRA petition”); Commonwealth v. Descardes,

___ A.3d ___, 2016 WL 1249964 at *14 (Pa. 2016) (“the language of the

PCRA clearly requires that an individual seeking relief from the judgment of

                                    -2-
J-S49017-16



sentence itself . . . pursue his request for relief through the PCRA”). Within

the petition, Appellant claimed:

         On [March 21, 2015, Appellant] was informed by Coatesville
         resident Josh Mc[M]illan, that Brian Armarillo, of Coatesville,
         PA informed him (Mc[M]illan) that prosecution witness
         against [Appellant] gave [false] testimony at [Appellant’s]
         trial, in order to get an undisclosed deal, for her testimony
         against [Appellant], and also to seek revenge for her
         brother[,] Mike Stanley, in which [Appellant] had an
         altercation with over a bet laid in a craps game, which
         [Appellant] engaged in a simple assault against Crystal
         Stanley’s . . . brother Mike Stanley. . . .

         [Appellant] became aware of this [information] recently,
         and has never attempted to make any contact with Crystal
         Stanley, yet has learned through witnesses[] that she is
         willing to recant her testimony, and is ashamed of [herself]
         for committing “perjury.”

Appellant’s Second PCRA Petition, 4/22/15, at 1 (some internal capitalization

and emphasis omitted).

       On May 28, 2015, the PCRA court issued an order declaring that it was

denying Appellant’s petition “without prejudice.”     See PCRA Court Order,

5/28/15, at 1 n.1.

       On June 10, 2015, Appellant filed a “Motion for Post Conviction

Collateral Relief” (hereinafter “Appellant’s Amended Second PCRA Petition”),

where Appellant reiterated the above allegations.2 Further, on July 6, 2015,

____________________________________________


2
 Given that the PCRA court’s May 28, 2015 order declared that Appellant’s
“motion for a new trial” was denied “without prejudice,” Appellant’s June 10,
2015 filing constitutes an amendment to his second PCRA petition.




                                           -3-
J-S49017-16



Appellant filed an amendment to the petition, where Appellant claimed that

he recently learned that Coatesville Police Detective Gerald Pawling had

pleaded guilty to tampering with evidence; according to Appellant, Detective

Pawling “was involved in [Appellant’s] arrest, and investigation of the

location of hair samples taken from a ski mask, which was used to convict

[Appellant].” Appellant’s Second Amended Second PCRA Petition, 7/6/15, at

1-2 (some internal capitalization omitted).

      On July 29, 2015, the PCRA court issued Appellant notice that it

intended to dismiss Appellant’s second PCRA petition in 20 days, without

holding a hearing. PCRA Court Order, 7/29/15, at 1; see Pa.R.Crim.P. 907.

On August 14, 2015, Appellant filed a response to the notice of intent to

dismiss and restated his claims. Moreover, on August 25, 2015, Appellant

filed a motion to supplement and amend the PCRA petition, claiming that he

“recently [became] aware that his 5th [A]mendment right to an investigation

by a grand jury [was] violated due to the fact that [neither his trial attorney

nor the] district attorney [ever] requested a grand jury investigation.”

Appellant’s Motion to Amend Second PCRA Petition, 8/25/15, at 1.

      On October 29, 2015, the PCRA court dismissed Appellant’s petition.

This timely appeal followed.    We now affirm the dismissal of Appellant’s

patently untimely, serial PCRA petition.

      Any petition under the PCRA, including second or subsequent petitions,

must be filed within one year of the judgment of sentence becoming final,

unless the petitioner can prove one of the three exceptions: (1) interference

                                     -4-
J-S49017-16



by government officials; (2) discovery of previously unknown facts that

could not have been earlier ascertained by the exercise of due diligence; and

(3) a newly recognized constitutional right. 42 Pa.C.S.A. § 9545(b)(1). A

petitioner has 60 days from the date when the claim could have been

presented to file his petition.   42 Pa.C.S.A. § 9545(b)(2).   The timeliness

requirement of the PCRA is jurisdictional in nature and cannot be waived.

Commonwealth v. Taylor, 65 A.3d 462, 468 (Pa. Super. 2013) (citation

omitted). An untimely PCRA petition renders the court without jurisdiction

to address the merits of the claims.       Id.   As Appellant’s judgment of

sentence became final in 1999 and he filed this petition on April 22, 2015,

his petition is untimely unless he can prove one of the exceptions applies. It

is Appellant’s burden to plead and prove any exceptions to the time bar.

Commonwealth v. Wharton, 886 A.2d 1126 (Pa. 2005).

      Appellant acknowledges the untimeliness of his petition and relies on

42 Pa.C.S.A. § 9545(b)(1)(ii) to excuse this untimeliness. See Appellant’s

Brief at 8-11. This exception requires discovery of previously unknown facts

which could not have been discovered prior with due diligence.            See

Commonwealth v. Pursell, 749 A.2d 911, 916 (Pa. 2000). Due diligence

“requires that Appellant take such steps to protect his own interests.”

Commonwealth v. Carr, 768 A.2d 1164, 1168 (Pa. Super. 2001).                A

petitioner must give the court the precise date upon which he discovered the

new facts and explain to the court why he could not have discovered them




                                     -5-
J-S49017-16



sooner. Commonwealth v. Yarris, 731, A.2d 581, 590 (Pa. 1999). This

allows the court to determine whether the exception was timely invoked.

      First, Appellant alleges that Josh McMillan told him that a witness at

Appellant’s trial committed perjury because she was offered an undisclosed

deal and wanted to seek revenge on Appellant.            Appellant’s Second

Amended PCRA Petition, 6/10/15, at 4.      This alleged evidence constitutes

inadmissible hearsay and, as such, does not satisfy the after-discovered

evidence exception to the timeliness requirement. Yarris, 731 A.2d at 592

(“[a] claim which rests exclusively upon inadmissible hearsay is not of a type

that would implicate the after-discovered evidence exception to the

timeliness requirement, nor would such a claim, even if timely, entitle

Appellant to relief under the PCRA”).

      Second, Appellant alleges he recently learned that Coatesville Police

Detective Gerald Pawling had pleaded guilty to tampering with evidence.

According to Appellant, Detective Pawling “was involved in [Appellant’s]

arrest, and investigation of the location of hair samples taken from a ski

mask, which was used to convict [Appellant].” Appellant’s Second Amended

Second PCRA Petition, 7/6/15, at 1-2 (some internal capitalization omitted).

      This claim does not satisfy the PCRA’s after-discovered fact exception

because Appellant failed to plead the date upon which he learned of this fact,

how he learned of this fact, or why his claim could not have been presented

sooner with due diligence. See Appellant’s Second Amended Second PCRA

Petition, 7/6/15, at 1-2. We have previously held:

                                    -6-
J-S49017-16


        The timeliness exception set forth in Section 9545(b)(1)(ii)
        requires a petitioner to demonstrate he did not know the
        facts upon which he based his petition and could not have
        learned those facts earlier by the exercise of due diligence.
        Due diligence demands that the petitioner take reasonable
        steps to protect his own interests. A petitioner must explain
        why he could not have obtained the new fact(s) earlier with
        the exercise of due diligence. This rule is strictly enforced.

Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa. Super. 2010).

Because Appellant failed to explain when or how the alleged facts were

uncovered or his exercise of due diligence, Appellant has not pleaded or

proven an exception to the PCRA time-bar.

     Thus, Appellant failed to properly plead any exception to the PCRA’s

one-year time-bar.     As such, our “courts are without jurisdiction to offer

[Appellant] any form of relief.” Commonwealth v. Jackson, 30 A.3d 516,

523 (Pa. Super. 2011). We thus affirm the PCRA court’s order dismissing

Appellant’s second PCRA petition without a hearing.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016




                                     -7-